SENTELLE, Circuit Judge,
dissenting:
At the outset, I wish to make it clear that I express no opinion as to the majority’s method of computing the attorneys’ fees to be awarded the Union, because in my view, we cannot properly reach that question. The Union is entitled to no award of attorneys’ fees at all. As the majority opinion makes plain, the Union’s right, if it has one, must derive from the Back Pay Act, which permits an award of attorneys’ fees to
[a]n employee of an agency who, on the basis of a timely appeal or an administrative determination (including a decision relating to an unfair labor practice or a grievance) is found ... to have been affected by an unjustified or unwarranted personnel action which has resulted in the withdrawal or reduction of all or part of the pay, allowances, or differentials of the employee____
5 U.S.C. § 5596(b)(1) (1988) (emphasis added). While it would seem to me self-evident that a union is not an “employee,” let alone one who has suffered a “withdrawal or reduction of all or part of [its] pay, allowances, or differentials,” further review of the statutory scheme of which § 5596(b) is a part removes any residual doubt.
First, 5 U.S.C. § 2105(a) defines the term “employee” for all of Title 5 of the United States Code as follows:
§ 2105. Employee
(a) For the purpose of this title, “employee”, except as otherwise provided by this section or when specifically modified, means an officer and an individual who is—
(1)appointed in the civil service by one of the following acting in an official capacity—
(A) the President;
(B) a Member or Members of Congress, or the Congress;
(C) a member of a uniformed service;
(D) an individual who is an employee under this section;
(E) the head of a Government controlled corporation; or
(F) an adjutant general designated by the Secretary concerned under section 709(c) of title 32, United States Code;
(2) engaged in the performance of a Federal function under authority of law or an Executive act; and
(3) subject to the supervision of an individual named by paragraph (1) of this subsection while engaged in the performance of the duties of his position.
I do not see how Congress could have made it any plainer that “employee” must be an individual, not a labor organization. As § 5596(b)(1) does not “otherwise provide[ ]” or “specifically modif[y]” the term “employee,” the term must mean what Congress says it does, or in this case, it does not mean what Congress does not say. What Congress has not said is that “employee” includes a labor union.
Neither does the majority’s discussion of 5 U.S.C. § 7701(g) add anything to the labor union’s claim. That section, in language consistent with § 5596, empowers the Merit Systems Protection Board or its employees to "require payment by the agency involved of reasonable attorney fees incurred by an employee or applicant for employment.” 5 U.S.C. § 7701(g)(1) (emphasis added). As this section is in Title 5, the same definition quoted above applies to the term “employee” in this section as in the previous one, and a union simply is not included.
Even if the language of the Back Pay Act were not clear on its face, Chapter 71 of Title 5 is telling on the question of whether Congress intended “employee” to include a labor union. Under that chapter’s definitional section, the term “ ‘person’ means an individual, labor organization, or agency,” 5 U.S.C. § 7103(a)(1), while the term “ ‘employee’ ” means the singular, identifiable “individual.” Id. at § 7103(a)(2). “In view of the repeated use of employee to mean an individual, it would be contrary to the plain and unequivocal language ... to say that the term ‘employ*18ee’ ... encompasses a labor organization____ It would also strain the ordinary meaning of the term ‘employee.’ ” Reid v. Dep’t of Commerce, 793 F.2d 277, 282 (Fed.Cir.1986). The majority, however, runs against this persuasive advice.
The majority labors powerfully to stretch the plainly worded statutory grant of attorneys’ fees to employees to include a grant to unions. The effort is an impressive one, but the result is not. In support of its distortion of the statute, the majority cites an Office of Personnel Management regulation permitting “ ‘[a]n employee or an employee’s personal representative [to] request payment of reasonable attorney fees’ ” under the relevant statute. Maj. op. at 8 (quoting 5 C.F.R. 550.807 (1991)). The majority goes on to argue the now undisputed point of administrative law that “ ‘ “[t]he power of an administrative agency to administer a congressionally created ... program necessarily requires the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by Congress.” ’ ” Id. at 9 (quoting Chevron U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837, 843, 104 S.Ct. 2778, 2782, 81 L.Ed.2d 694 (1984)) (other citations omitted) 1. There are at least two glaring difficulties with the majority’s reliance on this reasoning. First, Congress has left no gap here to fill. Under the familiar two-step analysis mandated by Chevron, “if the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2782 (footnote omitted). It is only if “Congress has not directly addressed the precise question at issue,” that we proceed to the second step of deferring to the agency’s answer unless it is not “based on a permissible construction of the statute.” Id. (footnote omitted). I do not see how Congress could have spoken much more plainly to the precise question of the definition of “employee” than to have explicitly defined it in terms as set forth in § 2105.
The second difficulty with the majority’s reliance on the OPM regulation — a regulation totally consistent with the statutory definition — is that that regulation in no sense defines the term “employee” so as to include labor unions. The regulation, as quoted by the majority, permits application by an employee or “an employee’s personal representative.” Maj. op. at 8 (footnote omitted). Somehow, the majority comes to the conclusion that “the phrase ‘employee’s personal representative’ encompasses a union and its salaried attorney who have represented the employee.” Id. (footnote omitted). In all the usages I have ever seen of the term “personal representative” in the law, it has been a term of art meaning “[e]xecutors and administrators of person deceased.” Black’s Law Dictionary, 5th ed., 1170 (1979). Granted, one authority has expanded that definition to note that the term “may have a wider meaning, according to the intention of the person using it,” but defines this wider meaning to “include heirs, next of kin, descendants, assignees, grantees, receivers, and trustees in insolvency.” Id. The same authority goes on to note that the term “[i]ncludes executor, administrator, successor, personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. ‘General personal representative’ excludes special administrator.” Id. (relying on Uniform Probate Code § 1-201(30)). Nowhere does this or any other authority define “personal representative” to include a collective bargaining representative such as the Union in the instant case. Federal Rule of Appellate Procedure 43(a) provides that “[i]f a party dies after a notice of appeal is filed ... the personal *19representative of the deceased party may be substituted as a party ...” (emphasis added). As the term is used in the rule it has been interpreted as “refer[ing] to an individual recognized by state law, such as an executor.” Bennett v. Tucker, 827 F.2d 63, 68 (7th Cir.1987); see also Complaint of Cosmopolitan Ship. Co., S.A., 453 F.Supp. 265, 266 (S.D.N.Y.1978) (deciding within the context of the Jones Act “that the term personal representative requires some designation by a court that the individual seeking to prosecute the wrongful death action is an administrator of the decedent’s estate.” (emphasis omitted)).
Nowhere in labor law, so far as I have ever seen, is the term “personal representative” ever used. It is a term of administration of estates of the deceased, occasionally of the incompetent or insolvent, but never is it a term referring to a collective bargaining agent employing an attorney on behalf of one of its members.
In further support of the specificity of the term “personal representative,” the index to the United States Code Annotated does include references to the term “personal representative.” The first of the four references in that index is the only specific one and reads as follows:
Bankruptcy, railroad reorganization, deceased person, claim against debtor or estate for death, payment as administrative expense, priority, 11 § 1171.
U.S.C.A. General Index P to R, 126 (1990). The other three references are all cross-references to other headings. Conspicuously those other headings are:
Executors and Administrators, generally, this index
Fiduciaries, generally, this index
Guardian and Ward, generally, this index.

Id.

Thus, not only is there no room for a Chevron analysis on the meaning of “employee” in the present context, the majority’s attempt to use the OPM regulation as such an analysis does not help the Union s claim, even if it is applied.
In this case the Union, not Mr. Frontera, selected and paid the attorneys. The unfair labor practice proceeding that forms the root of this appeal was initiated, not by Frontera, but by the Union itself. The charge filed with the FLRA General Counsel was in the name of the Union, not the employee Frontera. Without benefit of an express or implied attorney-client agreement, see Peterson v. Kennedy, 771 F.2d 1244, 1258 (9th Cir.1985), cert. denied, 475 U.S. 1122, 106 S.Ct. 1642, 90 L.Ed.2d 187 (1986), or a statutory substitute, see, e.g., 5 U.S.C. § 7121(b)(3)(C) (union shall be “exclusive representative[ ]” in labor arbitration), a union cannot independently seek a fee award. See, e.g., McAlear v. Merit Systems Protection Board, 806 F.2d 1016, 1017 (Fed.Cir.1986).2
Thus, I will end as I began. So far as the method of computing attorneys’ fees is involved, I express no opinion, as none should be awarded at all.

. Even if there were a gap to fill, the FLRA’s construction of §§ 5596 and 7701, see United States Dep't of Justice, 32 F.L.R.A. (No. 3) 20, 25-26 (1988), would be entitled to no deference from this Court. American Federation of Government Employees v. FLRA, 843 F.2d 550, 554 (D.C.Cir.1988) ("Because the [Back Pay] Act is not part of the FLRA’s organic statute, the Authority’s interpretation ‘is entitled to respect before this court, but we are not bound by its construction of the statute even if reasonable.'" (quoting Professional Airways Systems Specialists v. FLRA, 809 F.2d 855, 857 n. 6 (D.C.Cir.1987)).


. Elsewhere this Court has been mindful of the fact that “[t]he Back Pay Act was intended to benefit wrongfully terminated employees, not their unions____” American Federation of Government Employees v. FLRA, 843 F.2d 550, 555 (D.C.Cir.1988).